Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2020 has been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, a comma appears to be missing between “a support member a sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casement et al. (US 20170082252; hereinafter ‘Casement’).
Regarding claim 1, Casement discloses a light fixture comprising: a housing (at least 16e and/or 16g, as seen in at least fig. 10a, 12, 13a, 16, and 17) configured to be secured to a support surface (associated with the ceiling tile 17, as seen in at least figs. 10a, 12, 13a, 16, and 17), the housing (16e, 16g) including a first end, a second end, and a longitudinal axis (as seen in at least figs. 10a, 12, 16, and 17, as disclosed in at least paragraphs [0039, 0042, and 0056]) extending between the first end and the second end, the housing (at least 16e, 16g) further including a pair of sides extending between the first end and the second end (as seen in at least fig. 10A, 12, and 13A), and an intermediate portion (as seen in at least figs. 1, 10a, 12, 13a, 16, and 17, as 

Regarding claim 2, Casement discloses the panels (12e) are positioned symmetrically about the longitudinal axis with respect to one another (as seen in at least fig. 10a).

Regarding claim 3, Casement discloses the panels (12e) are oriented such that the inner edge of each panel is positioned closer to the light emission opening than the outer edge (as seen in at least fig. 10A).

Regarding claim 4, Casement discloses the panels (12e) are inclined at an angle relative to a plane defined by a perimeter of the light emission opening (as seen in at least fig. 10A).



Regarding claim 7, Casement discloses the housing (16e, 16g) is supported in a recessed position such that a perimeter of the light emission opening is substantially flush with the support surface (as seen in at least figs. 10A and 16).

Regarding claim 10, Casement discloses inclined interior surfaces (not independently labelled; as seen in at least fig. 10A, the angled surfaces are where the lead line for 16e touch the housing) are formed on each of the first end, the second end, and the pair of sides, the inclined interior surfaces extending between the pair of panels and the light emission opening, the interior surfaces oriented at an angle relative to a plane defined by a perimeter of the light emission opening (as disclosed in at least paragraphs [0039, 0042, and 0056], as seen in at least fig. 10A).

Regarding claim 11, Casement discloses a light fixture comprising: a housing (at least 16e and/or 16g, as seen in at least fig. 10a, 12, 13a, 16, and 17) configured to be secured to a support surface (associated with the ceiling tile 17, as seen in at least figs. 10a, 12, 13a, 16, and 17), the housing (16e, 16g) including a first end, a second end, and a longitudinal axis (as seen in at least figs. 10a, 12, 16, and 17, as disclosed in at least paragraphs [0039, 0042, and 0056]) extending between the first end and the second end, the housing (at least 16e, 16g) further including a first side (as seen in at least fig. 10A, 12, and 13A), a second side (as seen in at least fig. 10A, 12, and 13A), and an intermediate portion (as seen in at least figs. 1, 10a, 12, 13a, 16, 

Regarding claim 12, Casement discloses the panels (12e) are positioned symmetrically about the longitudinal axis with respect to one another (as seen in at least fig. 10a).

Regarding claim 13, Casement discloses an edge of the first panel (12e) adjacent the intermediate portion is positioned closer to the light emission opening than another edge of the first panel adjacent the first side of the housing (as seen at least fig. 10A).



Regarding claim 16, Casement discloses the housing (16e, 16g) is supported in a recessed position such that a perimeter of the light emission opening is substantially flush with the support surface (as seen in at least figs. 10A and 16).

Regarding claim 18, Casement discloses recessed light fixture comprising: a housing (at least 16e and/or 16g, as seen in at least fig. 10a, 12, 13a, 16, and 17) configured to be secured to a support surface (associated with the ceiling tile 17, as seen in at least figs. 10a, 12, 13a, 16, and 17) in a recessed position (as seen in at least figs. 10A and 16), the housing (16e, 16g) including, a first end and a second end opposite the first end (as seen in at least figs. 10a,12, 13a, 16, and 17), a longitudinal axis (as seen in at least figs. 10a, 12, 16, and 17, as disclosed in at least paragraphs [0039, 0042, and 0056]) extending between the first end and the second end, a first side and a second side parallel to and laterally spaced apart from the first side (as seen in at least figs. 10a, 12, 13a, 16, 17 as well as the associated text), the first side and the second side extending between the first end and the second end, a terminal surface (around 19e or 19g; as seen in at least fig.10a) extending around a light emission opening (as seen in at least fig. 10A) through which light is directed from the housing (as seen in the figures), the terminal surface (at least 19e and 19g) defining an opening plane and positioned substantially flush with the support surface (as seen in at least figs. 10A and 16), and an intermediate portion (at least 14e, 14g; as seen in at least figs. 1, 10a, 12, 13a, 16, and 17, as disclosed in at least paragraphs [0039, 0042, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Casement as applied to claims 1, 11, or 19 above, and further in view of Sinai et al. (US 10,337,677; hereinafter ‘Sinai’).
Regarding claims 6, 15, and 19, Casement discloses the claimed invention as indicated above; however, Casement does not specifically disclose a plurality of light emitters on the side opposite to intermediate portion.
Sinai teaches the plurality of light emitters includes a first set of light emitters (300, at least fig. 3) and a second set of light emitters (also 300, at least fig.3). Sinai further teaches a set of emitters both at the outer edge of the panel as well as adjacent to the intermediate portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date to include a first set of light emitters (300) supported on one of the sides of Casement’s housing, as taught by Sinai, and positioned adjacent the outer edge of one of Casement’s panels and a second set of light emitters supported on the other of the sides of Casement’s housing, as taught by Sinai, and positioned adjacent the outer edge of other of the panels in addition to Casement’s central light emitters.
One would have been motivated to do so to provide a desired illumination pattern with an appropriate brightness. 

Regarding claims 8, 17, and 20, Casement discloses the claimed invention as indicated above.
Casement does not specifically disclose layered construction of the panels.

It would have been obvious to one having ordinary skill in the art before the effective filing date include each Casement’s panels with Sinai’s layered construction including at least a light guide and a reflector.
One would have been motivated to do so to effectively direct the light through the light emission opening.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Casement as applied to claim 1 above, and further in view of Kim et al. (US 2011/0176306; hereinafter ‘Kim’).
Regarding claim 9, Casement discloses the claim as indicated above.  
Casement does not specifically disclose a sensor.
Kim teaches a support member (320, at least fig. 4b), a sensor (321, at least fig. 4B), the support member (320) engaging an end of the intermediate portion (as seen in at least fig. 5), the support member (320) positioned between the end of intermediate portion (321) and one of the first end and the second end of the housing (adjacent 350, fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Kim’s support member and sensor such that Kim’s support member engaging an end of Casement’s intermediate portion with Kim’s support member positioned between the end of Casement’s intermediate portion and one of the first end and the second end of Casement’s housing.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar lighting devices with at least two panels and an intermediate member:
	Blankenship et al. (US D796,104)
	Oh (US 2013/0083559)
Miller et al. (US 2014/0303357)
Tarsa et al. (US 9,645,303)
Bansbach (US 6,161,939)
Parker et al. (US 2012/0287671)
Grigore (US 2014/0313776)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875